Citation Nr: 0803292	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1979 to June 
2001.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for right ear 
hearing loss and assigned a noncompensable rating, effective 
July 1, 2001.  

According to the service medical records, and a January 2001 
examination report in particular, it appears that the RO 
meant to award service connection for the left ear hearing 
loss, and not the right ear hearing loss.  This matter is 
referred to the RO for appropriate action.  Despite any 
possible error, however, a compensable rating is not 
warranted for the veteran's hearing loss in this case, 
regardless of whether service connection was in effect for 
the left ear, the right ear or bilateral hearing loss.  In 
light of any possible error, the service-connected hearing 
loss will be addressed as if it were bilateral, given that 
the outcome is the same at this time.  There is no prejudice 
to the veteran in this regard because the action is 
beneficial to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993)

The case was remanded to the RO by the Board in December 2006 
for additional development of the record.

The veteran was scheduled to appear for a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in December 2007; however, he failed to report to the 
scheduled hearing and to date has not provided good cause for 
his failure to report to the hearing.  It is therefore 
assumed that the veteran no longer desires a hearing before a 
Veterans Law Judge.  


FINDING OF FACT

The veteran has no worse than Level I hearing in the right 
ear, and no worse than Level I hearing in left ear.




CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
the service-connected hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Tables VI, VIA, and VII, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in March 2003, 
January 2004, and March 2006, subsequent to the initial 
adjudication.  The case was thereafter remanded back to the 
RO and an additional notice letter was sent to the veteran in 
January 2007.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a July 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



II.  Initial Rating - hearing loss

The veteran seeks an initial compensable rating for the 
service-connected hearing loss.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Under the applicable regulations, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  These are assigned based on a combination 
of the percent of speech discrimination and the puretone 
threshold average, as contained in a series of tables within 
the regulations.  The puretone threshold average is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85.

The assignment of disability ratings for hearing impairment 
are to be derived by the mechanical application of the 
Ratings Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  When compensation has been granted 
only for hearing loss involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal, or 
at level I.  See 38 C.F.R. §§ 3.383(a)(3), 4.85(f).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the compensable ear is at level X or XI.  
See 38 C.F.R. §§ 4.85, 4.87.

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  When the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

The veteran's audiogram results from his January 2001 Report 
of Examination prior to discharge revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
15
20
25
LEFT
45
45
35
35
35

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
21 in the right ear and 38 in the left ear.  




VA audiological pre-discharge examination in April 2001 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
25
LEFT
15
20
15
20
20

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
20 for the right ear and 19 for the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  
Applying these figures to Table VI at 38 C.F.R. § 4.85, the 
veteran has Level I hearing in each ear.  

Historically, the RO issued a rating decision in May 2001 
that initially denied service connection for hearing loss 
based solely on the April 2001 pre-discharge examination 
audiometric findings, which showed hearing within normal 
limits bilaterally.  Later, however, the RO realized that the 
January 2001 findings had not been considered and issued a 
subsequent rating decision in February 2002 that granted 
service connection for right ear hearing loss based on a 
finding of clear and unmistakable error in that part of the 
May 2001 rating decision that denied service connection for 
hearing loss.  A noncompensable rating was assigned for 
unilateral hearing loss based on Level I hearing in both 
ears.  The veteran appealed.  

VA audiological examination in February 2007 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
25
25
LEFT
25
30
20
20
20

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
28 in the right ear and 23 in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 100 percent in the left ear.  
Applying these figures to Table VI at 38 C.F.R. § 4.85, the 
veteran has Level I hearing in each ear.  

Applying the facts in this case to the criteria set forth 
above, a compensable rating for hearing loss is not 
assignable, whether unilateral or bilateral.  The most severe 
findings include speech discrimination of 100 percent in the 
right ear and 96 percent in the left ear, and a pure tone 
threshold average of no higher than 28 in the right ear and 
38 in the left ear.  The only possible interpretation of 
these findings under the regulations is that the veteran's 
hearing loss is at no more than Level I in the right ear and 
no more than Level I in the left ear.  These levels, when 
applied to Table VI at 38 C.F.R. § 4.85, correspond to a 
noncompensable rating for the hearing loss.  In light of 
these findings, a compensable rating is not warranted for the 
service-connected right ear hearing loss.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The Board has also considered the provisions of 38 C.F.R. § 
4.85(g) (pertaining to situations where the veteran is deaf) 
and 4.86, (pertaining to exceptional patterns of hearing 
impairment), but the results of the audiometric examinations 
of record clearly show that these provisions are not 
applicable in this case.  There is no other pertinent medical 
evidence of record that would entitle the veteran to a 
compensable rating for hearing loss, whether unilateral or 
bilateral, at any time since service.  Consideration has been 
given to whether entitlement to "staged" ratings for his 
service-connected hearing loss are warranted, as prescribed 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss, and there is no reason to doubt the credibility of the 
veteran with respect to his hearing loss disability.  The 
objective findings on examination, however, do not allow for 
the assignment of a compensable rating in this case.  The 
Board is bound by the mechanical formula provided by 
regulation for the assignment of ratings for service-
connected hearing loss, and is without authority to grant a 
compensable rating in this case.  

ORDER

A compensable rating for the service-connected hearing loss 
is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


